


CONTANGO OIL & GAS COMPANY


Director Compensation Plan


(Effective 10/1/13)


Cash Compensation
•
Annual Retainer Fees (all payable quarterly, in arrears, with appropriate
adjustments for partial periods)

◦
Board membership - $50,000 per year

◦
Non-Executive Board Chairman - $50,000 per year

◦
Audit Committee Chairman - $15,000 per year

◦
Compensation Committee Chairman - $10,000 per year

◦
Nominating & Governance Committee Chairman - $9,500 per year

◦
No separate retainer fee for Investment Committee Chairman



•
Meeting Fees (all payable quarterly, in arrears)

o
Regular Board

▪
$1,000 per meeting attended in person (no fee for telephonic)

▪
No maximum per year

o
Committee Meetings

§
$1,000 per meeting attended in person (no fee for telephonic)

§
No maximum per year

§
Payable in addition to regular board meetings, even if on same day



Equity Compensation
•
Annual grants (with appropriate adjustments for partial periods)

o
$110,000 in Restricted Stock, vesting on the first anniversary of the date of
grant

o
Pro-rated amount granted upon re-election at fall / winter 2013 annual
stockholders meeting

o
Full amount granted upon re-election at annual stockholders meetings beginning
spring 2014

o
Pro-rated amount granted upon initial election for new members

o
All pro-rated grants based on portion of service year remaining between date of
grant and the next May 31st 



Other
•
Each Directors is required to maintain ownership of at least fifty percent (50%)
of the equity granted within the last three calendar years for service on the
Board



•
Payment of reasonable travel expenses associated with Board and Committee
Meeting attendance



•
No Director who is an employee of the Company will be compensated for service as
a member of the Board of Directors or any committee of the Board of Directors


